Living with a paramour as a legitimate wife under the appellation of Mr. and Mrs. Somberg, is no mere rumor; it is a falsehood, intended to deceive. Maybe a lawful wife has no right to the exclusive use of her name and position before the public as against an usurper who falsely personates her, but I cannot agree to it. I dissent on my reasons stated in Baumann v.Baumann (250 N.Y. 382).
POUND, Ch. J., LEHMAN and HUBBS, JJ., concur with KELLOGG, J.; O'BRIEN and CROUCH, JJ., dissent, and CRANE, J., dissents in memorandum.
Ordered accordingly. *Page 6